         Case 2:19-cr-00111-WFN            ECF No. 707        filed 08/28/20     PageID.4172 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                            for                               EASTERN DISTRICT OF WASHINGTON


                                           Eastern District of Washington                      Aug 28, 2020
                                                                                                   SEAN F. MCAVOY, CLERK


 U.S.A. vs.           McLaughlin, Jr., Michael Edward                   Docket No.        0980 2:19CR00111-WFN-15


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Michael Edward McLaughlin, Jr., who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge John T. Rodgers on the 12th day of December 2019.

The Government requested a stay of the release order, pending review by Senior U.S. District Court Judge Wm. Fremming
Nielsen. Mr. McLaughlin, Jr. appeared before Senior Judge Wm. Fremming Nielsen on the 17th day of December 2019,
who ordered Mr. McLaughlin, Jr. be released from custody on the 19th day of December 2019, under the conditions imposed
by U.S. Magistrate Judge John T. Rodgers on the 12th day of December 2019.

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a license medical practitioner in conformance with Federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Michael Edward McLaughlin, Jr. is alleged to have consumed methamphetamine on August 13, 2020.

On December 20, 2019, the pretrial release conditions were reviewed with Mr. McLaughlin, Jr. at his residence. Mr.
McLaughlin, Jr. acknowledged an understanding of the conditions, which included standard condition number 9. He signed
the conditions and was provided with a copy.

Mr. McLaughlin, Jr. submitted a random urinalysis test on August 13, 2020, at Social Treatment Opportunities Program
(STOP) which was presumptive for amphetamine and methamphetamine. The specimen was set to Alere Toxicology
services for confirmation. The sample was confirmed positive for the presence of amphetamine and methamphetamine on
August 19, 2020.

On August 24, 2020, this officer spoke with Mr. McLaughlin, Jr. who admitted he smoked methamphetamine on or about
August 11, 2020. He explained he met an old female friend and was becoming romantically involved with her but due to
a personal ailment, he turned to the use of methamphetamine. Mr. McLaughlin, Jr. expressed frustration and embarrassment
with his choice to use the methamphetamine and put himself in this high-risk situation.
        Case 2:19-cr-00111-WFN        ECF No. 707      filed 08/28/20        PageID.4173 Page 2 of 2
PS-8
Re: McLaughlin, Jr., Michael Edward
August 28, 2020
Page 2
                  PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                     I declare under the penalty of perjury that the
                                                                     foregoing is true and correct.
                                                                     Executed on:      August 28, 2020
                                                           by        s/Stephen Krous
                                                                     Stephen Krous
                                                                     U.S. Pretrial Services Officer


 THE COURT ORDERS

 [X ]   No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                      Signature of Judicial Officer

                                                                         August 28, 2020
                                                                      Date
